DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Status of the Claims
The amendment filed on 11/30/2021 has been entered. Claim 1 has been amended. Thus, Claims 1-5, 10-12 and 14-17 are currently pending and are under examination.


Withdrawn Rejections
	Claim 1 has been narrowed by reciting “a porous support consisting of Si, Al and O or Co, Si, Al and O”. Catalyst supports H-L of Decottignies include phosphorus in addition to the claimed Si, Al and O or Co, Si, Al and O and thus fail anticipate the 
The terminal disclaimer filed on 10/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Applicant number 16/342,810 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Furthermore, claims of U.S. Patent No. 9,486,789B2 recite the presence of phosphorus in the porous support in addition to Si, Al and O or Co, Si, Al and O, whereas the instant claim 1 consists of Si, Al and O or Co, Si, Al and O and thus is unobvious over claims of patent ‘789. Accordingly, the nonstatutory double patenting rejections over claims of Applicant number 16/342,810 and parent ‘789 have been withdrawn.

	
Newly Applied Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-5, 10-12 and 14-17 are newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent application publication number US2017/0304807A1 (US’807 hereinafter). 
Regarding Claims 1 and 15-16, US’807 teaches a Fischer-Tropsch process for the synthesis of hydrocarbons, the process comprising contacting a synthesis gas feedstock with different catalysts D, E and F comprising cobalt and support (Example 3 and [0078]-[0080]). The support of catalysts D and E consists of silica alumina stabilized Co in aluminate (formula MAl2O4 wherein M = Co) ([0052]) and the support of catalyst F consists alumina and silica. US’807 teaches that process is conducted at a temperature of 230º C ([0091]) and at a space velocity of between 100 and 20000 volumes of synthesis gas per volume of catalyst and per hour ([0070]), wherein the synthesis gas comprises a H2/CO molar ratio of 2 ([0091]). 
It is noted that the limitation “wherein said catalyst has been prepared by at least the following steps…” is a product by process claim language as a result of the catalyst product. The product by process limitation is not limited to the manipulations of the recited steps for preparing the catalyst, but only to the structure implied by the steps, in this case, only to the catalyst. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Furthermore, the process steps (a)-(d) do not appear to impart distinctive structural characteristic to the final catalyst, i.e. catalyst comprising cobalt and a porous support consisting of Si, Al and O or Co, Si, Al and O selected from the group consisting of Al2O3.SiO2 CoAl2O4-A12O3.SiO2. Moreover, the relative activities of catalysts D-F of US’807 over 300 hours (Table 2) are comparable with those of catalysts E and F in the instant specification (Table on page 15). Accordingly, the process steps (a)-(d) are not given patentable weight. See MPEP § 2113:
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").


Regarding Claim 10, US’807 teaches that the support is a powder form grain size of 90 μm ([0078]-[0080]).
	Regarding Claim 11, US’807 teaches that the support has a surface area of between 50 m2/g and 500 m2/g ([0030).	

Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 12 are newly rejected under 35 U.S.C. 103 as being unpatentable over Patent application publication number US2017/0304807A1 (US’807 hereinafter).
Regarding Claim 1, US’807 teaches a Fischer-Tropsch process for the synthesis of hydrocarbons, the process comprising contacting a synthesis gas feedstock with different catalysts D, E and F comprising cobalt and support (Example 3 and [0078]-[0080]). The support of catalysts D and E consists of silica alumina stabilized Co in aluminate (formula MAl2O4 wherein M = Co) ([0052]) and the support of catalyst F consists alumina and silica. US’807 teaches that process is conducted at a temperature of 230º C ([0091]) and at a space velocity of between 100 and 20000 volumes of synthesis gas per volume of catalyst and per hour ([0070]), wherein the synthesis gas comprises a H2/CO molar ratio of 2 ([0091]). 

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Furthermore, the process steps (a)-(d) do not appear to impart distinctive structural characteristic to the final catalyst, i.e. catalyst comprising cobalt and a porous support consisting of Si, Al and O or Co, Si, Al and O selected from the group consisting of Al2O3.SiO2 CoAl2O4-A12O3.SiO2. Moreover, the relative activities of catalysts D-F of 
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

Regarding Claim 12, US’807 teaches that the support has a pore volume of between 0.2 ml/g and 2.0 ml/g ml/g ([0057]) and thus the claimed pore volume lies inside that of US’807. MPEP 2144.04 states a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Accordingly, the instant pore volume of the porous support is obvious over that of US’807.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a Fischer-Tropsch process  for the synthesis of hydrocarbons, wherein the process comprises bringing a feedstock comprising a synthesis gas into contact with at least one catalyst under a total pressure between 0.1 and 15 MPa, at a temperature of between 150 and 350°C, and at an hour space velocity of between 100 and 20 000 volumes of synthesis gas per volume of 2/CO molar ratio of the synthesis gas between 0.5 and 4, said catalyst containing an active phase comprising a porous support consisting of Si, Al and O or Co, Si, Al and O selected from the group consisting of Al2O3.SiO2 CoAl2O4-Al2O3.SiO2 porous support, wherein the porous support has a pore volume of between 0.3 ml/g and 1.2 ml/g ml/g in view of the teachings of US’807.
	
Maintained and Newly Applied Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-5, 10-12 and 14 stand rejected and claims 16-17 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 14 of U.S. Patent No.  11,020,728B2.
Although the claims at issue are not identical, they are not patentably distinct because they are both drawn to a Fischer-Tropsch process for the synthesis of hydrocarbons, which comprises bringing a feedstock comprising a synthesis gas into contact with at least one catalyst under a total pressure between 0.1 and 15 MPa, at a temperature of between 150 and 350°C, and at an hour space velocity of between 100 and 20 000 volumes of synthesis gas per volume of catalyst and per hour with an 2/CO molar ratio of the synthesis gas between 0.5 and 4, said catalyst containing an active phase comprising at least cobalt and a porous support comprising silica, alumina and CoAl2O4.
The difference is that instant Claims 1-5, 14 and 17 recite steps for obtaining the catalyst, however as set forth above, the limitation “said catalyst being prepared by at least the following steps…” is a product by process language and is not given patentable weight as a result of the catalyst product. The product by process limitation is not limited to the manipulations of the recited steps for preparing the catalyst, but only to the structure implied by the steps, in this case, only to the catalyst. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
i.e. catalyst comprising cobalt and a porous support of oxide form , the process steps (a)-(d) are not given patentable weight. See MPEP § 2113:
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

Response to Arguments 
	Applicant argues that the instantly amended porous support is not taught or suggested by the claims of US’728 because it requires boron, which is excluded by the amendment of the instant claim.
	The examiner disagrees because the amendment only narrows the porous support of the catalyst by reciting “a porous support consisting of Si, Al and O or Co, Si, Al and O selected from the group consisting of Al2O3.SiO2 CoAl2O4-Al2O3.SiO2 porous support”. Thus this amendment excludes any unrecited elements of the porous support. However, boron of claims of US’728 is not part of the porous support but is part of the active phase in addition to cobalt. The active phase of amended claim 1 has not been narrowed to transitional phrase “consisting of” but rather recites including an active phase. In view of MPEP § 2111.03, the transitional term “including” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Thus having boron in addition to cobalt as the active phase reads on the claimed active phase.
	Accordingly, the instant claims stand being obvious over claims of US’728.

Conclusion
Claims 1-5, 10-12 and 14-17 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622